Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The finality of the previous action is withdrawn.  Applicant’s amendment filed 6/1/22 is entered.  A modified rejection is set forth below.  Claim 7 was inadvertently omitted from the previous action.  The limitations of claim 7 have been incorporated into claim 1 by the instant amendment.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-10, 16-17, 20  is/are rejected under 35 U.S.C. 103 as obvious over Jacobs et al, U.S. Patent No. 5,810, 954 in view of Shelley et al, U.S Patent Application Publication No. 2002/0090499 and Takebe et al, U.S. Patent Application Publication No. 2015/0239204.
Jacobs et al discloses a fabric laminate suitable for use in diapers and hygiene products comprising crimped multicomponent spunbond layers and a meltblown layer between the spunbond layers.  See col. 1, lines 18-25; col. 6, lines 33 – 51; col.7, lines 45-60; col. 8, lines 1-20.  The layers can be bonded by pattern bonding wherein the pin density of the bonding pins are 50-400 pins per square inch, which encompasses the claimed range of 20-30 dots per square centimeter,  and the bond area is 12-19%.  See col. 12, lines 30-32.  The meltblown fibers are preferably microfibers having a diameter of less than 10 um.  See col. 5, lines 1-4.  Jacobs also discloses the claimed method of making the fabric.  See examples.  Basis weights for the layers can be from 3-400 gsm.  See col. 6, lines 12-16.  
Jacobs differs from the claimed invention because it does not clearly teaches employing both lofty crimped spunbonded layers and non-crimped spunbonded layers.
However, Shelly et al discloses multilayered laminate structures comprising spunbonded and meltblown layers which can include a variety of layers including crimped, lofty spunbonded layers and non-crimped spunbonded layers as well as meltblown layers in order to control the particular properties of the resulting laminate.  See paragraph 0039, claims 21, 22, 35 and figure 1 showing a crimped spunbonded layer, a meltblown layer and a non-crimped spunbonded layer.  The fibers may be homopolymers.  See paragraph 0045.  
Therefore, it would have been obvious to one of ordinary skill in the art to have employed non-crimped layers in the structure of Jacobs, in order to impart different properties to the final structure.  
Jacobs does not disclose the claimed meltblown efficiency of the fabric, which is hydrostatic head of the fabric, expressed in millimeters and tested according to WSP80.6, divided by basis weight of the meltblown nonwoven layer, expressed in grams per square meter, is higher than 100 mm/gsm.
However, since the instant specification discloses that the improved barrier properties are due to the use of the crimped spunbonded filaments, and since Jacobs teaches the same structure, it is reasonable to expect that the material of Jacobs will have the claimed properties, since like materials must have like properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Jacobs discloses a laminate as set forth above.  
Jacobs does not disclose the claimed dot size.  However, since Jacobs teaches point bonding have a bond area within the claimed range, it would have been obvious to have selected suitable sizes for the individual pins which produced the bond area required.  
Jacobs differs from the claimed invention because it does not disclose that the meltblown layer has a basis weight of less than 4 gsm and that the meltblown layer accounts for 5-15% of the overall basis weight of the nonwoven laminate.
However,  Takebe teaches fabrics comprising an SMS laminate.  Takebe teaches that for use in diapers and medical clothes the total basis weight of an SMS laminate can be 1.5-150 gsm, preferably 5-60 gsm.  See paragraph 0104.  Takebe teaches that the meltblown layer in such structures should preferably have a basis weight of 1-10 gsm, especially for making thin but sufficiently strong fabrics.  See paragraph 0103.  Takebe teaches that the spunbond layers can have a variety of basis weights, and a basis weight of 5-15 gsm, especially for making thin but sufficiently strong fabrics.  See paragraph 0099.  Therefore, Takebe teaches ranges for the total weight of the laminate as being 6-25 gsm for a thin yet strong laminate.  At Table 2, Takebe exemplifies structures having a total basis weight of 17.2 gsm where the meltblown layer has a basis weight of 1.7, which equates to about 8 percent of the total weight of the nonwoven which meets both the basis weight limitation and the percent of the total basis weight limitation as set forth in claim 1. 
Therefore, it would have been obvious to have selected the relative weights of the layers in Jacobs as taught by Takebe in order to provide a thin yet strong laminate structure.

Claims 8,11-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of Shelley and Takebe et al as set forth above, and further in view Westwood, U.S. Patent Application Publication No. 2010/0222755.
Jacobs discloses an SMS laminate as set forth above.
Jacobs differs from the claimed invention because it does not disclose the claimed fiber diameters, the backsheet and the presence of the superabsorbent particles.
However, Westwood discloses that it was conventional to form diapers so that they comprised a topsheet, absorbent core and impermeable backsheet which comprises an SMS laminate and which includes superabsorbent in the core and an impermeable backsheet. Westwood also teaches fiber diameters of 0.1-250 um for the spunbond and meltblown fibers. See paragraphs 0018, 0019, 0021, 0027, 0104, 0105.
Therefore, it would have been obvious to have incorporated the SMS laminate of Jacobs using fibers having the diameters as taught by Westwood into absorbent articles having backsheets and superabsorbent particles as taught by Westwood, in view of the teachings of Jacobs that the SMS laminates are useful in diapers and hygiene products.  Since both of the spunbond layers in Jacobs are crimped, they will necessarily meet the structure as claimed.
With regard to the particular size of the discrete dots of the bond, since Jacobs teaches point bonding have a bond area within the claimed range, it would have been obvious to have selected suitable sizes for the individual pins which produced the bond area required.  
Applicant’s amendments have overcome the 112 rejections.
Applicant's arguments filed 6/1/22 have been fully considered but are not persuasive.
Applicant’s arguments concerning claim 1 and cancelled claim 7 have been considered.  In view of the omission of claim 7 from the previous action, the finality of the previous action is withdrawn and a new rejection is set forth above, addressing the limitations previously present in claim 7 and now in amended claim 1.  
Applicant argues that Jacobs does not disclose crimped bicomponent fibers but mentions bicomponent fibers as one option for inducing crimp.  However, Jacobs is prior art for all it teaches and since it clearly teaches that bicomponent fibers are one option to be used, the person of ordinary skill would have recognized that bicomponent fibers were suitable for use in such structures.
Applicant argues that the claimed products are semi-high loft products having crimped and uncrimped spunbond layers which is not the case in Jacobs which rebuts the presumption that the prior art products would necessarily have the claimed characteristics.  However, once the product of Jacobs was modified as taught by Shelley, one of ordinary skill in the art would expect the same properties to be present, or in the alternative for one of ordinary skill in the art to have been able to select the particular fabric structures which produced the claimed hydrostatic head, especially since the meltblown layer is generally present in SMS laminates to provide barrier properties.  
Applicant argues that it is improper to combine Shelley and Jacobs because Jacobs teaches away from having semi-high loft structures.  However, Jacobs does not teach away from having some uncrimped layers even though it teaches that excellent drape and other properties are achieved by the presence of the crimped layers in combination with the other aspects of the invention.  One of ordinary skill would have had at least a reasonable expectation of success from the teachings of the Shelley reference that the properties of an SMS laminate could be changed by using a combination of crimped and uncrimped layers.
Applicant argues that Jacobs does not teach the claimed basis weight and relative basis weights.  This argument is persuasive and a new rejection with regard to this limitation is set forth above.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789